Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8-10 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 6/28/2021 is hereby withdrawn and claims 9-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Upon analysis pursuant to 37 CFR 1.104, previously withdrawn Claims 8-10 are deemed to be allowable over prior art of Record.
Newly added claims 21-26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. The claims above depend to claim 1.

The clause ”the moieties may be linear, branched or cyclic;” is replaced with ”the moieties may be linear, branched or cyclic.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Search for prior art does not result in a reference covering the subject matter of independent claim 1 and dependent claims.
Independent claim 1 drawn to a synthesis of uniform polyurethane on modified Wang support using the following steps:
Coupling Step ( i ) aims modifying a polymeric support with labile pyridyl or Di (N - succinimidyl) carbonate moiety;
Coupling Step (ii) represents  an addition of  triethylamine and an amino - alcohol in dry N , N - dimethylformamide to the modified resin above;
Iterative Repetition of Coupling Steps ( i ) and ( ii);
Cleavage Procedure by adding a mixture of trifluoroacetic acid in anhydrous dichloromethane to the resin resulting in a sequence-controlled polyurethane (see 0133-0135).

The closest prior art found is represented by the following references:

1. Ghosh (An Efficient Synthesis of Functionalized Urethanes from Azides, J Chem Soc Chem Commun. 1992 ; 1992(18): 1308–1310) teaches a method for synthesis of functionalized urethanes. The procedure includes a preparation of mixed carbonates of variously protected alcohols by reaction of excess disuccinimidyl carbonate (DSC) or di(2-pyridyl) carbonate (DPC) . For example, reaction of (+)-alcohol 1 with 1.5 equiv. of DSC and 1.5 equiv. of triethylamine in dry 

    PNG
    media_image1.png
    931
    1062
    media_image1.png
    Greyscale


However, Ghosh fails to teach a polymeric support and synthesis of polymeric urethanes.
 2. Kilburn et al (A novel facile solid-phase strategy for the synthesis of N,N′,N″-substituted guanidines, Tetrahedron, Vol 59, issue 9, , pages 1739-1743).
4 was first loaded with Fmoc-protected amino acid 5 employing N,N′-diisopropylcarbodiimide (DIC) in the presence of catalytic N,N-dimethylaminopyridine (DMAP):
    PNG
    media_image2.png
    502
    552
    media_image2.png
    Greyscale

, 
In other words, Kilburn teaches a synthesis on an immobilized polymer surface using polystyrene (i.e. Wang) support, modified with Hydroxyl.
However, the reference fails to teach the claimed polyurethane synthesis.

3.	 Gunau et al (Chemoselective Synthesis of Uniform Sequence-Coded Polyurethanes and Their Use as Molecular Tags, Chem 1, 114–126, published on  July 7, 2016).

Gunau teaches digitally encoded urethanes via a facile orthogonal iterative solid-phase approach. The polymers formed exhibited uniform molecular structure and controlled monomer sequences (see Abstract).  
Gunau discloses polyurethane synthesis on Hydroxyl-modified Wang support. 
However, the paper was published on July 2016, while instant Application claims priority from May 2016. Thus, Gunau et al cannot be considered as prior art for the instant Application.

As a result, independent claim 1 and dependent claims 1-10, 15-19 and 21-26 are allowed. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765